F I L E D
                                                        United States Court of Appeals
                                                                Tenth Circuit
                  UNITED STATES CO URT O F APPEALS
                                                               July 27, 2007
                           FO R TH E TENTH CIRCUIT         Elisabeth A. Shumaker
                                                               Clerk of Court

O LO Y EA D . WA L LIN ,

            Plaintiff-Appellant,

v.                                                No. 06-1373
                                           (D.C. No. 06-cv-706-ZLW )
A RA PA H O E C OU N TY D ETENTION                 (D . Colo.)
FA CILITY ; M R . R OB IN SO N ;
M R. LAUDERDALE; M R. W ALLER;
M R . C OOK ; M A N O S; S. C LA RK;
FENDER; ARAM ARK
CO RPORA TION ; PAM ; M S. RO SIE;
M ARY; SEAN; M OE; W HEELER;
AR APA HO E COUN TY
C OM M ISSIO N ER S; C OLO RA DO
DEPA RTM EN T O F CO RR ECTIONS;
JEANNE M ILLER; M AX W INKLER;
CO LOR AD O B OA RD OF PARO LE;
A LLEN STA N LEY ,

            Defendants-Appellees.




O LO Y EA D . WA L LIN ,

            Plaintiff-Appellant,
                                                  No. 06-1376
v.                                         (D.C. No. 06-cv-1322-ZLW )
                                                   (D . Colo.)
JAN ENE M cCA BE;
SEAN M cDERM OTT,

            Defendants-Appellees.
    O LO Y EA D . WA L LIN ,

                Plaintiff-Appellant,

    v.                                                   No. 06-1416
                                                  (D.C. No. 06-cv-1516-ZLW )
    D EN V ER DEPA RTM EN T O F                           (D . Colo.)
    H U MA N SER VIC ES; D IR EC TOR OF
    D EN V ER DEPA RTM EN T O F
    H U MA N SER VIC ES; C OLO RADO
    DIVISION O F CHILD SUPPORT
    EN FO RC EM EN T; D IR EC TO R OF
    CO LOR AD O D IVISION OF CH ILD
    SUPPOR T ENFOR CEM ENT;
    R HO N D A MA Y S; LA RA D ELKA;
    D A N A W A K EFIELD ,

                Defendants-Appellees.



                               OR D ER AND JUDGM ENT *


Before HA RTZ, EBEL, and T YM KOVICH, Circuit Judges.




         Oloyea Wallin, appearing pro se as he did in the district court, appeals from

the dismissals of three separate cases he filed under 28 U.S.C. § 1983 while

incarcerated at the Arkansas Valley Correctional Center in the custody of the


*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent w ith Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.

                                           -2-
Colorado Department of Corrections (CDOC). W e have combined the matters for

disposition. Exercising jurisdiction under 28 U.S.C. § 1291 and liberally reading

M r. W allin’s pro se pleadings and other papers, see Hall v. Bellmon, 935 F.2d

1106, 1110 & n.3 (10th Cir. 1991), we affirm the district court’s judgment in

No. 06-1373, and we dismiss Nos. 06-1376 and 06-1416 as frivolous.

Accordingly, we grant M r. W allin in form a pauperis status (IFP) in No. 06-1373,

deny IFP status in the other two appeals, and declare two strikes for purposes of

28 U.S.C. § 1915(g).

                                Appeal No. 06-1373

      In No. 06-1373, M r. W allin appeals from the district court’s dismissal

without prejudice of his § 1983 complaint and action for failure to comply with

the court’s order to cure certain deficiencies in his filings. On April 4, 2006,

M r. W allin filed a motion and affidavit for leave to proceed under 28 U.S.C.

§ 1915 (IFP motion). He also tendered a motion seeking a 120-day extension of

time to file his complaint because he did not have access to documents relevant to

his case, some of which were missing and some of which he was forced to send to

his family upon his incarceration with the CDOC. He stated that his deadline to

file a complaint was April 11, 2006, apparently due to potential

statute-of-limitations problems, and that the motion for an extension of time

would preserve his claims.




                                          -3-
      On April 14, 2006, a magistrate judge directed the district court clerk to

comm ence a civil action and ordered M r. W allin to correct two deficiencies by

submitting, within thirty days, a certified copy of his inmate trust fund statement

and a complaint. The clerk commenced the action on that same date and also

filed the motion for an extension of time that M r. W allin had tendered. Finding

no justification for a 120-day extension to file a complaint, the magistrate judge

denied the motion in a M ay 23 minute order, but he gave M r. W allin thirty days

from the date of that order to comply with his April 14 order, specifically warning

M r. W allin that failure to comply would lead to the dismissal of his complaint and

action without further notice.

      The next documents M r. W allin submitted w ere filed on July 3, 2006: (1) a

complaint; (2) an IFP motion that contains a copy of M r. W allin’s inmate trust

fund statement, which appears to be certified; (3) a motion to file the complaint

and IFP motion late; and (4) a motion to stay the proceedings for 180 days. The

complaint concerned defendants’ treatment of M r. W allin when he was detained

at the Arapahoe County Detention Facility in Centennial, Colorado, which

apparently began in August 2003, prior to his CDOC detention, and extended

until sometime in 2004. In his motion to excuse his late filings, he argued that he

had an appointment to use the prison law library on June 23 to complete the

complaint and IFP motion and make the required number of copies but was

prohibited from using the library because he had no excuse for his failure to

                                         -4-
arrive at the beginning of the allotted time period. He claimed he finally was able

to access the prison law library on June 28 and mailed the documents on that date.

The basis for the requested 180-day stay was to permit his family to sort through

his legal materials and send him the documents relevant to his claims.

      The district court dismissed the complaint and action without prejudice and

denied the motions. The court reasoned that M r. W allin had known of the

deficiencies the magistrate judge ordered him to cure since the middle of

April 2006 but had not been diligent in completing the documents and making

copies, which the court found he could have accomplished by hand rather than

awaiting the chance to use a photocopier. The court also found that because

M r. W allin had been able to prepare and submit filings on June 21, 2006, in

another case in district court, he should have been able to prepare and submit the

required filings in this case by the June 23 deadline set by the magistrate judge.

In denying his stay motion, the court found that M r. W allin had been incarcerated

with the CDOC for over two years, giving him plenty of time to have his family

go through his papers and send those relevant to claims concerning his prior

detention at the Arapahoe County Detention Facility. M r. W allin appealed.

      “W e review for abuse of discretion a district court’s dismissal for failure to

comply with a court order.” Cosby v. Meadors, 351 F.3d 1324, 1326 (10th Cir.

2003). “A district court abuses its discretion where it commits a legal error or

relies on clearly erroneous factual findings, or where there is no rational basis in

                                          -5-
the evidence for its ruling.” Nova Health Sys. v. Edmondson, 460 F.3d 1295,

1299 (10th Cir. 2006) (quotation omitted).

      On appeal, M r. W allin repeats that he was not permitted to use the law

library as scheduled in order to prepare and make copies of the documents he was

required to file. He also argues that it was unreasonable for the district court to

find that he could have completed the fourteen-page complaint by hand because

he was required to submit twenty-one service copies. These arguments miss the

larger point driving the district court’s reasoning, that M r. W allin had known

since mid-April that he needed to cure his deficiencies but he w aited until the last

minute to complete the documents despite his ability to prepare and file

documents in another case. Thus, there was a rational basis in the evidence for

the district court’s ruling that M r. W allin’s inability to access the law library on

June 23, the day his documents were due, did not constitute good cause or

excusable neglect. 1 Accordingly, we AFFIRM the district court’s judgment in

No. 06-1373 and grant M r. W allin’s IFP motion.



1
       On appeal, M r. W allin argues that the date he w as to access the law library
was June 22, not June 23, and the response to his prison grievance, which he has
attached to his brief, indicates that this may well be the case. This one-day
difference might be relevant insofar as the thirty-day deadline the magistrate
judge gave in his M ay 23 order appears to be June 22, not June 23 as M r. W allin
maintained in the district court and as the district court stated in its dismissal
order. But it does not change the fact that M r. W allin waited until the last day to
finish preparing his documents and make copies for filing. Nor does it affect our
conclusion that the district court did not abuse its discretion in dismissing his
complaint and action without prejudice.

                                           -6-
                                 Appeal No. 06-1376

      In No. 06-1376, M r. W allin appeals from the district court’s sua sponte

dismissal without prejudice of his § 1983 complaint and action. M r. W allin

asserted three claims for violations of the United States Constitution based on

allegations that two public defenders rendered ineffective assistance of counsel

when they represented him in a criminal proceeding in state court. He also moved

the court to stay the action until his state-court appeal from his criminal

conviction was final.

      The district court dismissed the complaint and action without prejudice

pursuant to Heck v. Humphrey, 512 U.S. 477 (1994). Because a judgment for

damages in his favor on his ineffective assistance claims necessarily would imply

the invalidity of M r. W allin’s criminal conviction or sentence, the district court

explained that under Heck, his § 1983 cause of action would not arise until his

conviction or sentence has been reversed on direct appeal, expunged by executive

order, declared invalid by an authorized state tribunal, or called into question by

the issuance of a federal habeas writ. See id. at 486-87. The court also pointed

out that to the extent M r. W allin sought declaratory relief, his sole federal remedy

is a writ of habeas corpus under 28 U.S.C. § 2254 after exhausting state remedies.

See Preiser v. Rodriguez, 411 U.S. 475, 500 (1973); 28 U.S.C. § 2254(b)(1). The

district court denied M r. W allin’s stay motion and his post-judgment motion for

reconsideration, which the court treated as filed under Fed. R. Civ. P. 60(b).

                                          -7-
      On appeal, M r. W allin agrees with the district court’s application of Heck

but argues that the court should have stayed the case pending the outcome of his

direct criminal appeal because the statute of limitations on his state-law legal

malpractice claim was about to expire. Having reviewed the district court’s

denial of the stay motion for abuse of discretion, see Reed v. Bennett, 312 F.3d

1190, 1193 n.1 (10th Cir. 2002), we find no merit in M r. W allin’s argument.

      As the district court explained in its order denying M r. W allin’s Rule 60(b)

motion, a legal malpractice claim is a state-law tort claim, not a § 1983 claim.

See Polk County v. Dodson, 454 U.S. 312, 325 (1981) (holding that “a public

defender does not act under color of state law when performing a law yer’s

traditional functions as counsel to a defendant in a criminal proceeding”).

Contrary to his assertion, M r. W allin did not plead a legal malpractice claim

under Colorado law; even construing his complaint liberally and bearing in mind

the liberal pleading standards of Fed. R. Civ. P. 8(a)(2), he asserted only

constitutional claims. Rather, if his intent was to file a legal malpractice claim

against the defendants rather than the constitutional claims he did assert, he

should have, in the absence of diversity jurisdiction, filed that claim in an action

in state court and, if necessary, sought a stay of that action. See Lemmons v. Law

Firm of M orris & M orris, 39 F.3d 264, 266 (10th Cir. 1994) (explaining that a

plaintiff “may be able to state a malpractice claim under [state] law, but that

claim does not constitute a federal case”); M orrison v. Goff, 91 P.3d 1050, 1058

                                          -8-
(Colo. 2004) (holding that a criminal defendant must file a malpractice action

within two years of discovering an attorney’s negligence and may obtain a stay of

that action pending resolution of the criminal case if necessary to avoid dismissal

or jeopardizing defendant’s rights). 2

      Because M r. W allin has not advanced “a reasoned, nonfrivolous argument

on the law and facts in support of the issues raised on appeal,” M cIntosh v. U.S.

Parole Comm’n, 115 F.3d 809, 812 (10th Cir. 1997) (quotation omitted), we

DISM ISS No. 06-1376 as frivolous and deny his IFP motion. See 28 U.S.C.

§ 1915(e)(2)(B)(i); see also Thom pson v. Gibson, 289 F.3d 1218, 1222 (10th Cir.

2002) (explaining that an appeal is frivolous if “it lacks an arguable basis in

either law or fact”). Consequently, immediate payment of the unpaid balance of

the appellate filing fee is due in this appeal, and we declare a strike for purposes

of 28 U.S.C. § 1915(g).

                                 Appeal No. 06-1416

      In No. 06-1416, M r. W allin appeals from the district court’s order

dismissing his complaint and action sua sponte for lack of subject matter



2
      M r. W allin did not assert diversity as an alternate jurisdictional basis over
any state-law legal malpractice claim that might be read into his complaint, and in
any event it appears from the record that all parties are citizens of Colorado.
Even if he had asserted a state-law malpractice claim, or one could be read into
his complaint, it would not have been an abuse of discretion for the district court
to decline to exercise supplemental jurisdiction over that claim in view of the
court’s dismissal of M r. W allin’s § 1983 claims under Heck. See 28 U.S.C.
§ 1367 (establishing supplemental jurisdiction).

                                         -9-
jurisdiction pursuant to Fed. R. Civ. P. 12(h)(3) and as barred by the applicable

statute of limitations. The allegations in his complaint, filed August 3, 2006, are

somewhat unclear, but it appears that one of the defendants, the Colorado

Division of Child Support Enforcement (CSE), obtained a default judgment in the

Denver Juvenile Court on June 19, 2000, as to child-support orders it had entered

against him. M r. W allin alleged that he was never notified of the CSE

proceedings or served with process in the judicial action leading to the default

judgment. He further alleged that, upon becoming aware of the judgment, he

sought to have the CSE review the amount of his child-support liability. After

review , the CSE amended the total owed to include interest and the unpaid

monthly amounts, resulting in a new total in excess of $9,000 as of September

2002.

        Based on these allegations, M r. W allin asserted five claims under federal

and state law, seeking compensatory and punitive damages, and declaratory relief

as to all claims. The claims clearly took issue with the lack of service relating to

the June 2000 default judgment as well as the administrative procedures used in

calculating the amount of his child support payments, which he contended

violated his rights under Colorado law and Title IV-D of the Social Security Act. 3



3
      Title IV-D of the Social Security Act, 42 U.S.C. §§ 651 to 669b, establishes
requirements with which participating state-run, child-support-enforcement
programs must comply in order to receive federal funding. See Blessing v.
Freestone, 520 U.S. 329, 333-35 (1997).

                                          -10-
Somewhat less clear is w hether M r. W allin challenged the June 2000 default

judgment itself. Although he contends on appeal that he did not, the district court

interpreted the complaint as seeking vacatur of that default judgment and ruled

that under the Rooker-Feldman doctrine, it lacked subject matter jurisdiction to

review and reverse that judgment or to address M r. W allin’s other claims, which

the court found were inextricably intertwined with the judgment. See Dist. of

Columbia Court of Appeals v. Feldman, 460 U.S. 462, 486-87 (1983); Rooker v.

Fid. Trust Co., 263 U.S. 413, 416 (1923). The court also noted that the relevant

statute of limitations had expired on any challenge to the administrative

procedures used in calculating his child support payments. M r. W allin appealed.

Our review is de novo. See G uttman v. Khalsa, 446 F.3d 1027, 1031 (10th Cir.

2006) (subject matter jurisdiction); Sterlin v. Biom une Sys., 154 F.3d 1191, 1194

(10th Cir. 1998) (statute of limitations). As we explain, M r. W allin’s contentions

of error have no merit.

      “The Rooker-Feldman doctrine prevents the lower federal courts from

exercising jurisdiction over cases brought by ‘state-court losers’ challenging

‘state-court judgments rendered before the district court proceedings

comm enced.’” Lance v. Dennis, 546 U.S. 459, 460 (2006) (per curiam) (quoting

Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005)). The

doctrine precludes jurisdiction over claims that not only directly challenge a

state-court judgment but also those that are inextricably intertwined with it. See

                                         -11-
Guttman, 446 F.3d at 1031. But the timing of the filing of the federal case is

critical— Exxon M obil reversed our prior rule that Rooker-Feldman applied to all

state-court judgments, final or otherwise, and confined the doctrine “to suits filed

after state proceedings are final.” Id. at 1032.

      One situation in which state proceedings are considered “final” for

Rooker-Feldman purposes occurs when a party allows the time for appeal from a

lower state-court judgment to lapse. Bear v. Patton, 451 F.3d 639, 642 (2006).

This is the case here. Any opportunity M r. W allin may have had to take an

appeal from the June 2000 default judgment of the Denver Juvenile Court passed

well before he filed his complaint in this action in August 2006. See Colo. Rev.

Stat. § 13-4-102(1) (providing that the Colorado Court of Appeals has jurisdiction

over appeals from final judgments of the Denver Juvenile Court); Colo. R. App.

P. 4(a) (providing that generally, an appeal as of right to the appellate court must

be filed within forty-five days of the date of the entry of the judgment). Thus, the

default judgment is final for Rooker-Feldman purposes, and to the extent

M r. W allin was challenging it, the district court lacked jurisdiction. 4

4
      W e find it difficult to credit M r. W allin’s assertion that he in fact was not
challenging the Denver Juvenile Court’s default judgment but only the procedures
used by the CSE and the other state-agency defendants. In his complaint, he
requested “an injunctive order for the vacation of the default orders and for an
adequate proceeding according and in relation to Title IV-D,” R., Doc. 3 at 11,
and one of the defendants, Hon. Dana Wakefield, is a judge in the Denver
Juvenile Court. If by “vacation of the default orders” M r. W allin was referring to
the support orders of the CSE that were reduced to the June 2000 default
                                                                           (continued...)

                                           -12-
      To the extent M r. W allin sought review of the CSE’s amendment of his

support obligation in September 2002, the last action of which he complained in

his complaint, Rooker-Feldman is inapplicable because the relief sought does not

implicate the June 2000 default judgment. But as the district court correctly

noted, M r. W allin’s claims are barred for a separate reason— the two-year statute

of limitations applicable to § 1983 suits brought in Colorado. See Fogle v.

Pierson, 435 F.3d 1252, 1258 (10th Cir. 2006) (setting forth rule concerning

relevant statute of limitations and approving sua sponte dismissals based on

affirmative defenses that are obvious from the face of the complaint). He filed

his complaint in this action on August 3, 2006, almost four years after the date of

the last incident on which he based his claims and well beyond the limitations

period.

      In an effort to avoid this adverse result, M r. W allin now contends that the

statute of limitations has not run because “[t]he last hearing and erroneous

issuance of child support monthly payments was conducted on June 21, 2006.”

Aplt. Br. at 5. In support, he attaches a copy of a notice of hearing that was

scheduled for that day in the Denver Juvenile Court. Because he did not raise this

4
 (...continued)
judgment rather than the court’s default judgment itself, Rooker-Feldman would
still bar his claims because the relief sought— vacatur of the CSE orders— would
reverse or undo the relief granted by the D enver Juvenile Court— reducing those
orders to a judgment. See M o’s Express, LLC v. Sopkin, 441 F.3d 1229, 1237
(10th Cir. 2006) (explaining scope of Rooker-Feldman in terms of relief
requested).

                                         -13-
argument or present this evidence to the district court, however, we will not

consider it. See Boone v. Carlsbad Bancorporation, Inc., 972 F.2d 1545,

1549 n.1 (10th Cir. 1992); Walker v. M ather (In re Walker), 959 F.2d 894, 896

(10th Cir. 1992).

      Because M r. W allin has not advanced “a reasoned, nonfrivolous argument

on the law and facts in support of the issues raised on appeal,” M cIntosh,

115 F.3d at 812, we DISM ISS No. 06-1416 as frivolous and deny his IFP motion.

See 28 U.S.C. § 1915(e)(2)(B)(i); see also Thom pson, 289 F.3d at 1222.

Consequently, immediate payment of the unpaid balance of the appellate filing

fee is due in this appeal, and we declare a strike for purposes of 28 U.S.C.

§ 1915(g).

                                     Conclusion

      To summarize, in No. 06-1373, we AFFIRM the district court’s judgment

and grant M r. W allin’s IFP motion. W e also remind M r. W allin of his obligation

to continue making partial payments until his appellate filing fee for this appeal is

paid in full. In Nos. 06-1376 and 06-1416, we DISM ISS the appeals as frivolous

under 28 U.S.C. § 1915(e)(2)(B)(i), deny M r. W allin’s IFP motions, and declare

two strikes under 28 U.S.C. § 1915(g). As a result, immediate payment of the

unpaid balance of the appellate filing fees is due in each of these two appeals.

Additionally, we caution M r. W allin that a third strike will preclude him from

bringing a civil action or an appeal from a judgment in a civil action without

                                         -14-
prepayment of the applicable filing fee unless he establishes that he is under

imminent danger of serious physical harm. See id.


                                                    Entered for the Court



                                                    David M . Ebel
                                                    Circuit Judge




                                        -15-